Citation Nr: 0411267	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1968 to April 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In January 2002, the 
Board remanded this case for additional development.  In October 
2003, the veteran testified at a videoconference hearing before 
the undersigned; a transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

In Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 
U.S.C. § 7104(a).  The Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
remanding the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without obtaining the appellant's 
waiver.  

The claims file contains records of private medical treatment of 
the veteran's right foot which were received by VA in July and 
August 2003, subsequent to issuance of the last Supplemental 
Statement of the Case (SSOC) in June 2003.  This evidence has not 
been considered by the RO, and the appellant has not waived 
initial AOJ consideration of this evidence.  

Additionally, in the January 2002 remand the RO was instructed to 
undertake further evidentiary development, including further 
attempts to obtain service medical records which the veteran 
claims are missing from his file.  Specifically, the RO was to 
attempt to secure records of treatment the veteran asserts he 
received for a foot and ankle injury at Fort Ord in May 1968.  The 
remand specified that the RO should document its efforts to obtain 
such records, and should ensure that a response to the request for 
the records sought, whether positive or negative, was associated 
with the claims file.  Although the claims file contains a request 
from the RO to the National Personnel Records Center (NPRC) for 
additional service medical records, there is no response to that 
request in the claims file.  The claims file contains a duplicate 
copy of an earlier response from NPRC, a request which was 
completed in November 2000 (prior to the Board remand), but does 
not contain an NPRC response to the RO request made pursuant to 
the Board remand.  The Court has held that where remand orders of 
the Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should arrange for an exhaustive search for the 
veteran's service medical records for the period between April and 
December 1968 (and specifically for reports of treatment for a 
right foot and ankle injury at Fort Ord in approximately May 
1968).  The search should encompass all alternate sources of 
information, including but not limited to, base hospital records 
and unit diaries.  The RO should ensure that development is in 
compliance with the January 2002 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO should then review the record, arrange for any further 
development suggested by the results of the development requested 
above, and re-adjudicate the claim in light of all additional 
evidence received.  If the benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide the veteran and his 
representative the opportunity to respond.  The case should then 
be returned to the Board for further appellate review, if 
otherwise in order.  

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this claim, 
and to ensure compliance with the prior remand, in accordance with 
Stegall, supra.  No action is required of the appellant unless he 
is notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

